EXHIBIT 10.2

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”), made and entered into as of the 5th
day of March, 2015, by and between HDS International Corporation, a corporation
organized under the laws of the State of Nevada, USA ("LICENSEE"), Paul Rauner,
a natural person with home address at 9261 Old Bonhomme, Olivette, Missouri
(“Mr. Rauner”) and Siren GPS Corporation, a corporation organized under the laws
of the State of Delaware, USA ("LICENSOR") (each of LICENSOR, and LICENSEE a
"Party," and collectively, the "Parties").

 

RECITALS

 

WHEREAS, LICENSOR is the owner of certain "Intellectual Property” as defined in
Section 1 below, relating to the “Primary Fields”;

 

WHEREAS, Mr. Rauner originated the Intellectual Property and has assigned
certain ownership associated with the Intellectual Property to SirenGPS, Inc.
(LICENSOR) granting ownership and control to SirenGPS, Inc.

 

WHEREAS, LICENSOR desires to grant licenses under said Intellectual Property in
return for valuable consideration;

 

WHEREAS, the Parties desire to have the Intellectual Property developed and
utilized in the public interest;

 

WHEREAS, LICENSOR has the power and authority to grant to LICENSEE such
exclusive license.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein the Parties agree as follows:

 

1. DEFINITIONS

 

For purposes of this Agreement, the following words and phrases shall have the
following meanings:

 

 

1.1

"Effective Date" shall mean the date first written above.

 

 

   

1.2

"Primary Fields" shall mean the methods and areas of technology involving the
methods and areas of technology involving design, development,
commercialization, manufacture and sale of processes and systems relating to,
among other things, emergency management, emergency communication, emergency
response, enhanced emergency calling and related technology.

 

 

   

1.3

"Intellectual Property" shall mean and include:

 

   

(a)

any United States and foreign patents and patent applications (together, the
“Patents”) as further described in Appendix A, any patents issued from such
applications, and any divisional, continuation, continuation-in-part, reissue,
re-examination, substitute and/or extension of the Patents as they arise; and

   

 

     

(b)

any copyrights, copyright applications, trademarks, trademark applications,
Know-how, trade secrets, data and other information relating to the Primary
Fields owned by LICENSOR as of the date first written above.

   

 

     

(c)

Software written to implement any of the Intellectual Property, as further
described in sections 1.3(a) and 1.3(b).

 



 

1.4

A "Licensed Product" shall mean any material, composition, product, service or
part thereof which (i) is covered in whole or in part by an issued, unexpired or
pending claim contained in the Intellectual Property, (ii) is manufactured by
using a process which is covered in whole or in part by an issued, unexpired
claim or a pending claim contained in the Intellectual Property, or (iii) is
otherwise derived from the Intellectual Property.

 

 
Page 1


--------------------------------------------------------------------------------




 

 

1.5

A "Licensed Process" shall mean any process or method which (i) is covered in
whole or in part by an issued, unexpired or pending claim contained in the
Intellectual Property, or (ii) is otherwise derived from the Intellectual
Property.

 

 

   

1.6

"Net Sales" shall mean LICENSEE's (and its sublicensees') billings for Licensed
Products and Licensed Processes during a particular accounting period less the
sum of (a) discounts allowed in amounts customary in the trade, (ii) sales
taxes, tariff duties, and/or use taxes which are directly imposed and are with
reference to particular sales, (iii) outbound transportation prepaid or allowed;
and (iv) amounts allowed or credited on returns.



 

In the event that a Licensed Product is sold in combination with another product
and/or service ("Combination Product"), Net Sales, for purposes of royalty
payments on the Combination Product, shall be calculated by multiplying the
sales price of the Combination Product by the fraction C/(C+D) where C is the
fully allocated cost of the Licensed Product and D is the fully allocated cost
of other components, such standard costs being determined using LICENSEE’s
standard accounting procedures.

 

 

1.7

"Know-how" shall mean the ideas, methods, characterization and techniques
developed by the LICENSOR before the Effective Date, which are necessary for
practicing the Intellectual Property.

 

 

   

1.8

“Non-Royalty Sublicense Income” shall mean sublicense issue fees, sublicense
maintenance fees, sublicense milestone payments, and similar non-royalty
payments made by sublicensees to LICENSEE on account of sublicenses pursuant to
this Agreement.

 

 

   

1.9

"Licensed Territory" shall mean the anywhere in the world.

 

 

   

1.10

“Change in Control” For purposes of this Agreement, unless the Board determines
otherwise, a Change of Control of the Company shall be deemed to have occurred
at such time as:

 

   

(a)

Change in Ownership. any unrelated third party person (as the term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
Exchange Act)) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Company representing more than 50% of the Company s outstanding voting
securities or rights to acquire such securities except for any voting securities
issued or purchased under any employee benefit plan of the Company or its
subsidiaries; or

   

 

     

(b)

Sale. any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

   

 

     

(c)

Liquidation. a plan of liquidation of the Company or an agreement for the sale
or liquidation of the Company is approved and completed; or

 

 
Page 2


--------------------------------------------------------------------------------




 

2. LICENSE 

 

2.1 Grant. LICENSOR hereby grants to LICENSEE, subject to the terms and
conditions set forth in this Agreement, a license in the Licensed Territory to
use the Intellectual Property to develop, make, use, market and sell Licensed
Products and to practice Licensed Processes. LICENSOR shall have the authority
to grant to third parties a further license under the Intellectual Property
within the Licensed Territory during the term of this Agreement.

 

2.1.1 Non-Exclusive Initial License: The License granted under this Agreement
shall be non-exclusive to LICENSEE subject to the funding requirements for
exclusivity provided in paragraph 2.1.2 below.

 

2.1.2 Exclusive License: Provided that LICENSEE receives funding, through debt,
equity or otherwise, of at least $600,000 within six months of the close of this
Agreement, the License granted under this Agreement shall vest as exclusive to
LICENSEE.

 

2.2 Improvements. All modifications, design changes, updates, or similar
revisions in scope which relate to the Intellectual Property or any derivative
of the Intellectual Property ("Improvements") made by LICENSEE shall be promptly
disclosed to LICENSOR. All Improvements made by LICENSEE shall become the
property of LICENSOR and shall be deemed to be included in the license granted
to LICENSEE by this Agreement. LICENSEE agrees to provide reasonable cooperation
in connection with perfection of rights in such Improvements, and to execute any
and all documents necessary to perfect LICENSOR’s rights therein.

 

2.3 Sublicense. LICENSEE shall be permitted to enter into sublicensing
agreements for the rights, privileges and licenses granted hereunder with
unrelated third parties; provided, however, that LICENSEE will notify LICENSOR
of such sublicensing agreements and seek it’s consent, which LICENSOR shall not
unreasonably withhold. Upon any such approval, all such sublicense agreements
shall, among other things, provide that the obligations to LICENSOR of this
Agreement shall be binding upon the sublicensee as if it were a party to this
Agreement.

 

2.6 Ownership. The Parties acknowledge and agree that the Intellectual Property
shall remain the sole property of LICENSOR throughout the term of this Agreement
and after any termination or cancellation of this Agreement, except in the event
of an Agreement that expressly transfers ownership of the Intellectual Property.

 

2.7 Costs. LICENSEE shall be solely responsible for the manufacture, production,
marketing, sale and distribution of the Licensed Products and the practice of
Licensed Processes, and shall be solely responsible for any and all costs
associated therewith.

 

2.8 License Payments: , LICENSEE shall pay 7,500 monthly to LICENSOR for as long
as it intends to retain the License granted under this agreement.

 

2.9 Strategic Expansion Agreement of HDSI: The close of the proposed Strategic
Expansion Agreement for the transfer of control of HDSI to the SirenGPS
shareholders under the management of Rauner is a condition precedent to this
License Agreement. In the event that the Strategic Expansion Agreement is not
effective and closed by the Closing Date, as defined in the Strategic Expansion
Agreement, this Agreement shall be null and void.

 

3. REQUIREMENTS

 

3.1 Best Efforts. LICENSEE shall raise the requisite funding and use its best
efforts to apply and practice Licensed Processes and to bring one or more
Licensed Products to market through a thorough, vigorous, and diligent program
for exploitation of the Intellectual Property to attain maximum
commercialization of Licensed Products and Licensed Processes and shall
thereafter continue such efforts throughout the life of this Agreement.

 

3.2 Milestones. LICENSEE shall adhere to the following milestones:

 

   

(a)

Progress Report. LICENSEE shall deliver to LICENSOR an annual progress report as
to (i) LICENSEE's (and any sublicensee's) efforts and accomplishments during the
preceding year in diligently commercializing the Licensed Products and Licensed
Processes in the Licensed Territory, and (ii) LICENSEE's (and any sublicensee's)
commercialization plans for the upcoming year.

 

 
Page 3


--------------------------------------------------------------------------------




 

The annual report shall be due on or before each anniversary of the Effective
Date. The report shall summarize in writing the progress for the activities
described above. Licensee shall allow 1-3 paragraphs for each of the following:

 

1) Efforts. Activities currently under investigation, i.e., ongoing activities
including objectives and parameters of such activities, when initiated, and
projected date of completion.

 

2) Accomplishments. Activities completed since last report including the
objectives and parameters of the development, when initiated, when completed and
the results.

 

3) Commercialization plans. Activities to be undertaken before the next annual
report including, but not limited to, the type and objective of any necessary
efforts and their projected starting and completion dates.

 

4) Commercialization timeline. Estimated total time remaining before Licensed
Products and Licensed Processes will be commercialized.

 

5) Changes to plan. Describe any changes to the initial commercialization plan
with reasons for the change.

 

   

(b)

LICENSOR reserves the right to audit LICENSEE's records relating to the
development of Licensed Products and Licensed Processes as required hereunder
subject to the procedures and restrictions set forth for audit of the financial
records of LICENSEE in Section 5.

 

3.3 General Performance Requirement. If LICENSEE fails to perform in accordance
with Paragraphs 3.1 and 3.2 above, then LICENSOR shall have the right and option
to either (a) terminate this Agreement pursuant to Paragraph 11.3 hereof or (b)
change LICENSEE’s exclusive license to a nonexclusive license.

 

3.4 Performance Requirements within Licensed Territory. Beginning ten (10) years
from the Effective Date of this Agreement, LICENSOR shall have the right at any
time and from time to time, to terminate or limit the scope of the exclusive
license granted herein with respect to any field of use or any national
political jurisdiction in which LICENSEE fails to use its best efforts to
commercialize the Intellectual Property. In order to limit the scope of the
license pursuant to this Paragraph 3.4, LICENSOR shall provide LICENSEE with
ninety (90) days' prior written notice specifying the field of use or geographic
area in which it intends to terminate or limit the scope of the license of the
Intellectual Property, and the license shall be terminated or limited in scope
as specified in such notice unless LICENSEE provides reasonable evidence
satisfactory to LICENSOR, within the said ninety-day period, that LICENSEE is
exercising its best efforts to commercialize the Intellectual Property in the
identified field of use or national political jurisdiction. As used herein, (i)
"commercialize" means having Net Sales of Licensed Products or Licensed
Processes in such jurisdiction; and (ii) "efforts to commercialize" means having
Net Sales of Licensed Products or Licensed Processes or an effective, ongoing
and active research, development, manufacturing, marketing or sales program as
appropriate, directed toward obtaining regulatory approval, production or Net
Sales of Licensed Products or Licensed Processes in any jurisdiction, and plans
acceptable to LICENSOR, in its sole discretion, to commercialize licensed
inventions in the jurisdiction(s) that LICENSOR intends to terminate or limit in
scope.

 

4. ROYALTIES AND FEES

 

4.1 License Maintenance Fee. There shall be no License Maintenance Fee other
than under 2.8 above.

 

4.2 Running Royalty. This Agreement has no running royalty rate and LICENSEE is
not obligated to pay any royalty on Net Sales of Licensed Products, Licensed
Processes or for Non-Royalty Sublicense Income.

 

 
Page 4


--------------------------------------------------------------------------------




 

4.3 Patent Costs.

 

   

(a)

Reimbursement. LICENSEE shall reimburse LICENSOR for all future (on or after the
Effective Date) costs, fees and expenses incurred in connection with the filing,
prosecution and maintenance of the Intellectual Property. Such reimbursement
shall be made within thirty (30) days of receipt of an itemized invoice from
LICENSOR and shall bear interest, if overdue, at the rate specified in Paragraph
5.5.

   

 

     

(b)

Restriction of Rights for Non-payment. If LICENSEE elects not to support the
expense of filing or prosecution of any patent application or to maintain any
patent for any reason, it shall promptly notify LICENSOR of its decision and
LICENSOR shall thereafter have the sole and exclusive right to undertake such
filing, prosecution or maintenance at its own expense, and LICENSOR shall have
the right to dispose of such patent applications or patents as it chooses and
without further obligation to LICENSEE with respect to such patent applications
or patents, and such patent applications or patents shall be removed from the
scope of this Agreement.

 

4.4 Payments shall be paid in United States dollars at LICENSOR or at such other
place as LICENSOR may reasonably designate consistent with the laws and
regulations controlling in any foreign country. If any currency conversion shall
be required in connection with the payment of fees hereunder, such conversion
shall be made in using the exchange rate published in The Wall Street Journal on
the last business day of the calendar month in which payment falls due (or the
closest business day prior thereto on which such rate is published).

 

4.5 All payments due hereunder shall be paid in full without deduction of taxes
or other fees, except those listed in Paragraph 1.6 above, which may be imposed
by any government or governmental authority and all such governmental taxes and
fees shall be paid by LICENSEE or sublicensees if any.

 

5. REPORTS AND RECORDS

 

5.1 Records. LICENSEE shall keep full, true, and accurate books of accounting
containing all particulars that may be necessary for the purpose of showing the
amounts payable to LICENSOR hereunder. Said books of account shall be kept at
LICENSEE's principal place of business or the principal place of business of the
appropriate division of LICENSEE. Said books and the supporting data shall be
open at all reasonable times for five years following the end of the calendar
year to which they pertain for the inspection of LICENSOR or its agents for the
purpose of compliance in any respects with this Agreement. Should such
inspection lead to the discovery of a ten percent (10%) or greater discrepancy
in reporting, then LICENSEE shall pay the full cost of such inspection.

 

5.2 Quarterly Reports. After the first commercial sale of a Licensed Product,
LICENSEE, within forty-five (45) days after March 31, June 30, September 30 and
December 31, of each year, shall deliver to LICENSOR true and accurate reports,
giving such particulars of the business conducted by LICENSEE and its
sublicensees during the preceding three-month period under this Agreement. These
reports shall include at least the following:

 

   

(a)

number of Licensed Products manufactured and sold;

   

 

     

(b)

total billings for Licensed Products sold;

   

 

     

(c)

total billings for Licensed Processes practiced;

   

 

     

(d)

sublicense income and details;

   

 

     

(e)

deductions applicable as provided in Paragraph 1.6;

   

 

     

(f)

names and addresses of all sublicensees of LICENSEE.

 

 
Page 5


--------------------------------------------------------------------------------




 

5.4 Financial Statements. At LICENSOR’s request, on or before the sixtieth day
following the close of LICENSEE's fiscal year, LICENSEE shall provide LICENSOR
with a statement for the preceding fiscal year stating, at a minimum, the
correctness of the reported billings of Licensed Products and Licensed
Processes, and total fees paid to LICENSOR. Such statement shall be certified as
correct by an officer of LICENSEE or by an independent auditor.

 

5.5 Interest Penalty. The license fees and reimbursements for patent-related
expenses and the license fee set forth in this Agreement shall, if overdue, bear
interest until payment in full at the monthly rate of one percent (1%) above the
prime rate in effect at the Chase Manhattan Bank (N.A.) on the date that any
royalty payment, license fee, or other reimbursement is due. The payment of such
interest shall not foreclose LICENSOR from exercising any other rights it may
have as a consequence of the lack of timely payment.

 

6. PATENT PROSECUTION

 

6.1 Provided that LICENSEE has reimbursed LICENSOR for Patent Costs pursuant to
Section 4, LICENSOR shall diligently prosecute and maintain the United States
and, if available, foreign patents, and applications in the Intellectual
Property using counsel of its choice. Such counsel shall take instructions only
from LICENSOR, and all patents and patent applications in the Intellectual
Property shall be assigned solely to LICENSOR.

 

7. INFRINGEMENT

 

7.1 LICENSEE shall inform LICENSOR promptly in writing of any alleged
infringement of the Intellectual Property by a third party and of any available
evidence thereof.

 

7.2 During the term of this Agreement, LICENSOR shall have the right, but shall
not be obligated, to prosecute at its own expense any such infringements of the
Intellectual Property. If LICENSOR prosecutes any such infringement, LICENSEE
agrees that LICENSOR may include LICENSEE as a co-plaintiff in any such suit,
without expense to LICENSEE. The total cost of any such infringement action
commenced or defended solely by LICENSOR shall be borne by LICENSOR, but
LICENSOR shall keep any recovery or damages for past infringement derived from
said suit, whether resulting from a judgment, settlement, or otherwise, as
reimbursement for any and all expenses, costs, and efforts expended by LICENSOR
in pursuit of the claim. The remainder, if any, shall then be divided between
LICENSOR and LICENSEE in an equitable manner to allow LICENSEE to receive a
portion of the income it would have received but for the infringement.

 

7.3 If within six (6) months after having been notified of any alleged
infringement or such shorter time prescribed by law, LICENSOR shall have been
unsuccessful in persuading the alleged infringer to desist and shall not have
brought and shall not be diligently prosecuting an infringement action, or if
LICENSOR shall notify LICENSEE at any time prior thereto of its intention not to
bring suit against any alleged infringer, then, and in those events only,
LICENSEE shall have the right, but shall not be obligated, to prosecute at its
own expense any infringement of the Intellectual Property, and LICENSEE may, for
such purposes, use the name of LICENSOR as party plaintiff; provided however
that such right to bring an infringement action shall remain in effect only for
so long as the license granted herein remains exclusive. No settlement, consent
judgment or other voluntary final disposition of the suit may be entered into
without the consent of LICENSOR, which consent shall not be unreasonably
withheld. LICENSEE shall indemnify LICENSOR from and against all costs,
expenses, judgments, or other adverse results that arise during or that result
from such proceedings or the actions associated therewith.

 

7.4 In the event that a declaratory judgment action alleging invalidity or
infringement of any of the Intellectual Property shall be brought against
LICENSEE, LICENSOR, at its option, shall have the right, within thirty (30) days
after notice of the commencement of such action, to intervene and take over the
sole defense of the action at its own expense.

 

7.5 In any infringement suit as either Party may institute to enforce the
Intellectual Property pursuant to this Agreement, the other Party hereto shall,
at the request and expense of the Party initiating such suit, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information, samples, specimens,
and the like.

 

 
Page 6


--------------------------------------------------------------------------------




 

8. INDEMNIFICATION

 

8.1 LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold LICENSOR, its officers, agents,
employees, affiliates and assigns, both in their official and personal
capacities, harmless against all claims and expenses, including legal expenses
and reasonable attorney's fees, whether arising from a third party claim,
whether resulting from LICENSOR's enforcing this indemnification clause against
LICENSEE, or whether arising out of the death of or injury to any person or
persons or out of any damage to property, and further against any other claim,
proceeding, demand, expense and liability of any kind whatsoever resulting from
the use of the Intellectual Property, the production, manufacture, sale, use,
lease, consumption or marketing of Licensed Products or Licensed Processes, or
arising from any obligation of LICENSOR or LICENSEE hereunder.

 

8.2 At LICENSOR’s request, LICENSEE shall obtain and carry in full force and
effect liability insurance which shall protect LICENSEE and LICENSOR (including
the other persons and entities identified in Paragraph 8.1) in regard to events
covered by Paragraph 8.1 above. LICENSEE shall provide LICENSOR with a copy of
the certificate of coverage evidencing compliance with the above requirements
within thirty (30) days of the Effective Date of this Agreement and annually
thereafter to evidence constant and continuous coverage during the life of this
Agreement and thereafter for as long as liability exposure exists. Such
insurance shall:

 

   

(a)

be written by an insurance company authorized to do business in the Licensed
Territory;

   

 

     

(b)

be endorsed to also include product liability coverage;

   

 

     

(c)

provide and require thirty (30) days written notice to be given to LICENSOR
prior to any cancellation or material change of the coverage;

   

 

     

(d)

include limits of coverage of not less than $1,000,000 per occurrence with an
aggregate of $3,000,000 for personal injury or death, and $1,000,000 per
occurrence with an aggregate of $3,000,000 for property damage.

 

8.3 LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED, TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING, OR FOR THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER DISCOVERABLE OR NOT DISCOVERABLE. LICENSOR MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED IN CONNECTION WITH
THE ABILITY TO OBTAIN REGULATORY APPROVALS OR ENVIRONMENTAL-BASED CLEARANCES TO
DEVELOP, MAKE, USE AND SELL LICENSED PRODUCTS OR PRACTICE LICENSED PROCESSES.
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR
WARRANTY GIVEN BY LICENSOR THAT THE PRACTICE BY LICENSEE OR SUBLICENSEE(S) OF
THE LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES. IN NO EVENT SHALL LICENSOR, IT’S OFFICERS, AGENTS OR
EMPLOYEES THEREOF BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOSS OF PROFITS, REGARDLESS
OF WHETHER LICENSOR SHALL BE ADVISED OF, SHALL OTHERWISE HAVE REASON TO KNOW, OR
IN FACT SHALL KNOW OF THE POSSIBILITY THEREOF.

 

9. ASSIGNMENT

 

Neither this Agreement nor the rights granted hereunder shall be transferred or
assigned in whole or in part by LICENSEE to any person or entity, whether
voluntarily or involuntarily, by operation of law, or otherwise, without the
prior written approval of LICENSOR in each instance. In the event of an
attempted assignment of this Agreement without the prior written approval of
LICENSOR, such attempted assignment shall be null and void and shall be of no
effect. LICENSOR shall have the right, at its sole discretion, to terminate this
Agreement after any such attempted assignment by LICENSEE. As a condition of
such approval, LICENSEE shall provide LICENSOR with evidence to demonstrate that
such transferee has or is likely to acquire capital and manpower resources
sufficient to fulfill the obligations it is assuming hereunder. Upon completion
of such transfer, thereafter the term “LICENSEE” as used herein shall refer to
such transferee. If the transferee shall not have agreed in writing to be bound
by the terms and conditions of this Agreement, or LICENSOR and such transferee
do not agree upon new licensing terms and conditions, within sixty (60) days of
close of such transfer of LICENSEE's business, LICENSOR shall have the right to
terminate this Agreement.

 

 
Page 7


--------------------------------------------------------------------------------




 

10. CONFIDENTIALITY

 

10.1 During the term, upon, and after the expiration or termination of this
Agreement, the Parties shall keep all proprietary information within the scope
of this Agreement confidential, including any and all proprietary and
confidential information relating to the Intellectual Property, technical data,
trade secret, Know-how or other confidential information disclosed by any party
hereunder in writing, orally, or by drawing or other form and which shall be
marked by the disclosing party as “Confidential” or “Proprietary”, or that by
the nature of the circumstances surrounding disclosure ought reasonably to be
treated as confidential (“Confidential Information”). Confidential Information
shall include information relating to any Improvement.

 

11. TERMINATION

 

11.1 Change in Control or Cessation of Business. If LICENSEE shall cease to
carry on its business, this Agreement shall terminate immediately, in which case
all rights revert to LICENSOR, with no right of recovery, right of performance
or right to ongoing use of any kind remaining in the LICENSEE. This shall not
require dissolution of the LICENSEE to take effect. In the event of a Change in
Control, this Agreement shall terminate immediately in the same manner as if the
LICENSEE ceased to carry on its business, unless reaffirmed in writing by
LICENSOR.

 

11.2 Non Payment. Should LICENSEE fail to make any payment when due, LICENSOR
shall have the right to terminate this Agreement on thirty (30) days' notice.
Upon the expiration of the thirty-day period, if LICENSEE shall not have paid
such payment in full with any interest due thereon, the LICENSEE’s (and any
sublicensees’) rights, privileges, and license granted hereunder shall
automatically, and without any requirement for further action or notice from or
by LICENSOR, terminate.

 

11.3 Material Breach. Upon any material breach or default of this Agreement by
LICENSEE other than those occurrences set out in Paragraphs 11.1 and 11.2 above
which shall always take precedence in that order over any material breach or
default referred to in this Paragraph 11.3, including, but not limited to,
breach or default under Paragraph 4.3, LICENSOR shall have the right to
terminate this Agreement and the rights, privileges, and license granted
hereunder on ninety (90) days' notice to LICENSEE. Such termination shall become
effective unless LICENSEE shall have cured any such breach or default to the
satisfaction of LICENSOR prior to the expiration of the ninety-day period.

 

11.4 Repetitive Non Payment. LICENSOR may terminate this Agreement upon the
occurrence of the third separate failure by LICENSEE within any consecutive
three-year period for failure to pay fees when due, regardless of LICENSEE's
compliance with Paragraph 11.2 above.

 

11.5 Challenge of Validity. LICENSOR shall have the right to immediately
terminate this license agreement in the event that LICENSEE challenges, directly
or indirectly or at written urging of a third party on behalf of LICENSEE,
whether as a claim, a cross-claim, counterclaim, or defense, the validity or
enforceability of any of the licensed patents or Intellectual Property before
any court, arbitrator, or other tribunal or administrative agency in any
jurisdiction.

 

11.6 All amounts paid to date to LICENSOR by LICENSEE under this agreement shall
be nonrefundable.

 

 
Page 8


--------------------------------------------------------------------------------




 

12. PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

Any payment, notice, or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such party by
certified, first class mail, postage prepaid, addressed to it at its address
below or as it shall designate by written notice given to the other party:

 

 

LICENSOR:

 

SirenGPS, Inc

 

 

 

9272 Olive Road

 

 

 

St Louis, MO 63132

 

 

 

 

 

LICENSEE:

 

HDS International Corp.

 

 

 

10 Dorrance Street, Suite 700

 

 

 

Providence, RI 20903

 

13. MISCELLANEOUS

 

13.1 Governing Laws. This Agreement shall be construed, governed, interpreted,
and applied in accordance with the laws of the State of Missouri without regard
to its choice of law or conflicts of law rules or principles, except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted. LICENSEE
hereby consents to adjudication of any dispute, including the validity of any
patent licensed hereunder, between LICENSOR and LICENSEE by the judicial court
system in the State of Missouri and further acknowledges jurisdiction of such
disputes to be subject to the "long-arm statutory jurisdiction" of the Missouri
court system.

 

13.2 Use of Names. LICENSEE shall not use the names, logos, trademarks, or any
other mark or image considered by LICENSOR to be identified with or protected by
LICENSOR, or those of any of the LICENSOR's employees or former employees, or
any adaptation thereof, in any advertising, promotional or sales literature
without the prior written consent of LICENSOR in each case, except that LICENSEE
may state that it is licensed by LICENSOR under the patents and/or applications
comprising the Intellectual Property identified in this Agreement.

 

13.3 Severability. The provisions of this Agreement are severable, and in the
event that any provisions of this Agreement shall be determined to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

 

13.4 Patent Marking. LICENSEE shall mark Licensed Products sold with all
applicable identification numbers, when and where appropriate.

 

13.5 No Waiver. The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.

 

13.6 Term. This Agreement shall remain in full force and effect unless otherwise
terminated as provided herein.

 

13.7 Export Controls. LICENSEE hereby agrees that it shall not sell, transfer,
export or reexport any Licensed Products or related information in any form, or
any direct products of such information, except in compliance with all
applicable laws, including the export laws of U.S. government agencies and any
regulations thereunder, and will not sell, transfer, export or reexport any such
Licensed Products or information to any persons or any entities with regard to
which there exist grounds to suspect or believe that they are violating such
laws. LICENSEE shall be solely responsible for obtaining all licenses, permits
or authorizations required from the U. S. and any other governmental entity for
any such export or reexport. To the extent not inconsistent with this Agreement,
LICENSOR agrees to provide LICENSEE with such assistance as it may reasonably
request in obtaining such licenses, permits or authorizations.

 

13.8 Headings. The headings of the sections of this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

 
Page 9


--------------------------------------------------------------------------------




 

13.9 Entire Agreement. The Parties acknowledge that this Agreement together with
any exhibits, schedules or other attachments specified herein, sets forth the
entire Agreement and understanding of the Parties as to the subject matter
hereof, and shall not be subject to any change or modification except by the
execution of a written instrument subscribed to by the Parties. Accordingly,
this Agreement supersedes all prior agreements or understandings, written or
oral, among the Parties.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused their duly authorized representatives to execute this document
as of the Effective Date.

 

 

LICENSOR   SIREN GPS LLC       By: /s/ Paul Rauner   Name: Paul Rauner   Title:
President  

 

LICENSEE   HDS INTERNATIONAL CORP.         By: /s/ Tassos Recachinas   Name:
Tassos Recachinas   Title: President & Chief Executive Officer  

 

PAUL RAUNER   INDIVIDUALLY         By: /s/  Paul Rauner   Name: Paul Rauner  
Title: Patents and Patent Applications  

 

 
Page 10


--------------------------------------------------------------------------------




 

APPENDIX A

Patents and Patent Applications

LICENSOR owns, holds or otherwise controls numerous Patents, pending Patents and
other Intellectual Property relating to the Primary Fields, which, among other
things, cover methods and processes to:

1. A method of providing emergency messaging service to one or more users of one
or mobile electrical devices, the method comprising:

using a first mobile electrical device to send an emergency trigger message,
using the first mobile electrical device to send an emergency trigger message
comprises:

 

receiving a location of the first mobile electrical device from a global
positioning module, the global positioning module running on the first mobile
electrical device;

 

receiving a first trigger message from a user of the first electrical device;
and

 

wirelessly transmitting the first trigger message and the location of the first
mobile electrical device to an emergency response module running on at least one
second processor of a first server;

 

receiving the first emergency trigger message in emergency response module;

 

determining a first emergency response unit associated with the first location
of the first mobile electrical device; and

 

transmitting the first emergency trigger message to the first emergency response
unit associated with the location of the first mobile electrical device,

 

wherein:

 

the one or more users of the one or more mobile electrical device comprise the
first user; and

 

the one or more mobile electrical device comprises the first mobile electrical
device.

 

2. The method of claim 1, further comprising:

 

before using the first mobile electrical device to send the emergency trigger
message, associating the first location of the first mobile electrical device
with the first emergency response unit.

 

3. The method of claim 2, further comprising:

 

before using the first mobile electrical device to send the emergency trigger
message, associating one or more second locations with one or more second
emergency response units;

 

wherein:

 

the first location is different from the one or more second locations.

 

 
Page 11


--------------------------------------------------------------------------------




 

4. The method of claim 1, further comprising:

 

associating the first location with the first emergency response unit comprises:

 

determining a first geographic area serviced by the first emergency response
unit; and

 

associating the first geographic area with the first emergency response unit;

  

wherein:

 

the first geographic area comprises the first location.

 

5. The method of claim 1, further comprising:

 

after receiving the first emergency trigger message in the emergency response
module, determining whether a live video feed exists for the first location.

 

6. The method of claim 5, further comprising:

 

providing access to the live video feed exists for the first location to the
first emergency response unit when the live video feed exists for the first
location.

 

7. The method of claim 1, further comprising:

 

after receiving the first emergency trigger message, determining whether a
structure is located at the first location;

 

determining whether a schematic exist for the structure when the structure is
located at the first location; and

 

providing access to the schematic of the structure to the first emergency
response unit when the schematic exists for the structure.

 

8. The method of claim 7, further comprising:

 

providing information about a location of one or more person in the structure to
the first emergency response unit when the structure is located at the first
location.

 

9. The method of claim 8, further comprising:

 

providing information about the location of one or more person comprises:

 

determining a position of the one or more persons inside of the structure; and

 

providing a diagram of the structure to the first emergency response unit
showing the position of the one or more persons inside the structure.

 

10. The method of claim 7, further comprising:

 

providing at least one of ingress, egress, or evacuation plans for the structure
to the first emergency response unit.

 

 
Page 12


--------------------------------------------------------------------------------




 

11. The method of claim 7, further comprising:

 

providing instructions to one or more target points within the structure to the
first emergency response unit.

 

12. The method of claim 1, further comprising:

 

providing the emergency communications module to the one or more users of one or
mobile electrical devices.

  

13. The method of claim 1, further comprising:

 

facilitating installation of the emergency communication module on the one or
more mobile electrical devices.

 

14. The method of claim 1, further comprising:

 

receiving a second location of the first mobile electrical device in the
emergency response module before using the mobile electrical device to send the
emergency trigger message; and

 

storing the second location of the first mobile electrical device in a storage
device.

 

15. The method of claim 1, wherein:

 

the first trigger message comprises a text message.

 

16. The method of claim 1, wherein:

 

the first trigger message comprises a telephone call.

 

17. An emergency messaging system configured to be used with the two or more
mobile electrical devices, the emergency messaging system comprising:

 

a device communications module configured to run on at least one first processor
and further configured to communicate with the two or more mobile electrical
devices, the device communications module further configured to receive a first
emergency trigger message from a user of a first one of the two or more mobile
electrical devices, the first trigger message comprises a location of the first
one of the two or more mobile electrical devices;

 

a determination module configured to run on the at least one first processor and
further configured to use the location of the first one of the two or more
mobile electrical devices to determine an appropriate emergency response unit to
notify; and

 

a notification module configured to run on the at least one first processor and
further configured to notify the appropriate emergency response unit of the
first trigger message.

 

 
Page 13


--------------------------------------------------------------------------------




 

18. The emergence messaging system of claim 17, further comprising:

 

an emergency communications module configured to run on at least one second
processor and further configured to send a first emergency trigger message and
first location information to the device communications module; and

 

a location determination module configured to run on the at least one second
processor and further configured to determine the location information of the
first one of the two or more mobile electrical devices and communicate the
location information to the emergency communications module

  

wherein:

 

a first mobile electrical devices comprise the emergency module and the at least
one second processor.

 

19. The emergence messaging system of claim 17, further comprising:

 

an association module configured to run on the at least one first processor and
further configured to associate one or more locations with one or more emergency
response units;

 

the one or more locations comprise the location of the first one of the two or
more mobile electrical devices; and

 

the one or more emergency response units comprise the first emergency response
unit.

 

20. The emergence messaging system of claim 17, further comprising:

 

a video module configured to run on the at least one first processor and further
configured to determine whether a live video feed exists for the first location
and provide access to the live video feed to the first emergency response unit
when the live video feed exists for the first location.

 

21. The emergence messaging system of claim 17, further comprising:

 

a structure module configured to run on the at least one first processor and
further configured to:

 

determine whether the first location is a location of a structure;

 

determine whether a schematic exist for the structure when the first location is
the location of the structure; and

 

provide access to the schematic of the structure to the first emergency response
unit when the schematic exists for the structure.

 

22. The emergence messaging system of claim 21, further comprising

 

the structure module is further configured to provide information about a
position of one or more person in the structure to the first emergency response
unit when the first location is the location of the structure.

 

23. The emergence messaging system of claim 17, wherein:

 

the first trigger message comprises a text message.

 

 
Page 14


--------------------------------------------------------------------------------




 

24. The emergence messaging system of claim 17, wherein:

 

the first trigger message comprises a telephone call.

 

25. A method of responding to an emergency using an emergency response computer
system, the emergency response computer system comprising at least one
processing unit and an emergency response module, the method comprising:

 

receiving in the emergency response module one or more emergency trigger
messages from one or more remote computing devices, the emergency response
module running on the at least one processing unit;

  

using the emergency response module to process the one or more emergency trigger
messages to determine an emergency level, wherein using the emergency response
module to process the one or more emergency trigger messages comprises:

 

determining locations of at least a portion of the one or more remote computing
devices;

 

analyzing the one or more emergency trigger messages to determine a content of
the one or more emergency trigger messages;

 

determining a level of response to the one or more emergency trigger messages
based upon the locations of the at least the portion of the one or more remote
computing devices and the content of the one or more emergency trigger messages,
the levels of response comprise a first level response and a second level
response;

 

using the locations of the at least the portion of the one or more remote
computing devices to determine a first response unit to notify; and

 

using the locations of the at least the portion of the one or more remote
computing devices to determine a second response unit to notify when the level
of response is the second level of response;

 

using the emergency response module to notify the first response unit when the
level of response is the first level of response or the second level of
response;

 

using the emergency response module to notify the second level response unit
when the level of response is the second level of response;

 

receiving in the emergency response module instructions from the second response
unit to notify a target group when the level of response is the second level of
response; and

 

using the emergency response module to send a first emergency alert message to
the target group when the level of response is the second level of response.

 

26. The method of claim 25, wherein:

 

receiving in the emergency response module the one or more emergency trigger
messages comprises:

 

receiving in the emergency response module one or more text messages from the
one or more remote computing devices; and

 

the one or more emergency trigger messages comprising the one or more text
messages.

 

 
Page 15


--------------------------------------------------------------------------------




 

27. The method of claim 25, wherein:

 

receiving in the emergency response module the one or more emergency trigger
messages comprises:

 

receiving in the emergency response module one or more verbal communications
from the one or more remote computing devices; and

 

using the emergency response module to convert the one or more verbal
communications into text.

 

28. The method of claim 25, wherein:

 

analyzing the one or more emergency trigger messages comprises:

 

analyzing the one or more emergency trigger messages to determine if the one or
more emergency trigger messages contain one or more predetermined trigger words.

  

29. The method of claim 28, wherein:

 

determining the level of response to the one or more emergency trigger messages
comprises:

 

determining that the level of response is the second level response when a
predetermined number of the one or more emergency trigger messages include the
one or more predetermined trigger words.

 

30. The method of claim 29, wherein:

 

determining that the level of response is the second level response further
comprises:

 

determining that the level of response is the second level response when the
predetermined number of the one or more emergency trigger messages includes the
one or more predetermined trigger words and when the one or more emergency
trigger messages including the one or more predetermined trigger words were sent
from places within a predetermined distance of each other.

 

31. The method of claim 29, wherein:

 

determining the level of response to the one or more emergency trigger messages
comprises:

 

determining that the level of response is the first level response when the
predetermined number of the one or more emergency trigger messages does not
include the one or more predetermined trigger words.

 

32. The method of claim 25, wherein:

 

using the emergency response module to process the one or more emergency trigger
messages further comprises:

 

requesting locations of one or more user computing devices when the level of
response is the second level of response; and

 

receiving the locations from at least a first portion of the one or more user
computing devices when the level of response is the second level of response;

 

the at least the portion of the one or more computing devices comprise the at
least the first portion of the one or more user computing devices; and

 

the one or more remote computing devices comprise the one or more user computing
devices.

 

 
Page 16


--------------------------------------------------------------------------------




 

33. The method of claim 32, wherein:

 

using the emergency response module to process the one or more emergency trigger
messages further comprises:

 

determining an approximate location of the emergency; and

 

determining which of the one or more user computing devices are within a first
predetermined distance of the emergency;

 

using the emergency response module to send the first emergency alert message to
the target group comprises:

  

using the emergency response module to send the first emergency alert message to
a second portion of the one or more user computing devices that are within the
first predetermined distance of the emergency; and

 

the target group comprises the second portion of the one or more user computing
devices that are within the first predetermined distance of the emergency.

 

34. The method of claim 25, further comprising:

 

using the emergency response module to send a second emergency alert message to
a second target group,

 

wherein:

 

using the emergency response module to process the one or more emergency trigger
messages further comprises:

 

determining which of the one or more user computing devices are within a second
predetermined distance of the emergency;

 

using the emergency response module to send the second emergency alert message
to the second target group comprises:

 

using the emergency response module to send the second emergency alert message
to a third portion of the one or more user computing devices that are within the
second predetermined distance of the emergency;

 

the second target group comprises the third portion of the one or more user
computing devices that are within the second predetermined distance of the
emergency.

 

35. A method of responding to an emergency using a mobile electrical device, the
mobile electrical device comprising at least one first processor and an
emergency module, the method comprising:

 

receiving a first emergency trigger message in the emergency module from a user
of the mobile electrical device, the emergency module running on the at least
one first processor;

 

sending a second emergency trigger message to an emergency response computer
system using the emergency module;

 

sending location information to the emergency response computer system using the
emergency module;

 

receiving in the emergency module a request for updated location information
from the emergency response computer system;

 

sending updated location information to the emergency response computing system
using the emergency module; and

 

receiving in the emergency module a mass emergency message from the emergency
response computer system.

 

 
Page 17


--------------------------------------------------------------------------------




 

36. The method of claim 35, wherein:

 

sending the second emergency trigger message comprises:

 

sending a text message with one or more trigger words to the emergency response
computer system using the emergency module.

 

37. The method of claim 35, wherein:

 

sending the location information to the emergency response computer system
comprises:

 

using a positioning module in the mobile electrical device to determine the
location of the mobile electrical device; and communicating the location
information to the emergency response computer system using the emergency
module.

 

38. The method of claim 35, wherein:

 

using the emergency module to monitor outgoing telephone calls from the mobile
electrical device to determine if any outgoing telephone calls have been made to
an emergency telephone number; and

 

if a telephone call has been made to the emergency telephone number within a
predetermined time period, communicating to the emergency response computer
system using the emergency module that the telephone call has been made to the
emergency telephone number.

 

39. An emergency messaging system configured to be used with three or more first
electrical devices, the emergency messaging system comprising:

 

a device communications module configured to run on at least one first processor
and further configured to communicate with two or more sending electrical
devices, the device communications module further configured to receive two or
more emergency trigger messages from one or more users via the two or more
sending electrical devices;

 

a processing module configured to run on the at least one first processor and
further configured to process the two or more emergency trigger messages to
determine an emergency level, the processing module comprises:

 

a location module configured to determine a location of at least a first portion
of the two or more sending electrical devices; and

 

an analyzing module configured to analyze the two or more emergency trigger
messages to determine a content of the two or more emergency trigger messages;

  

a response module configured to run on the at least one first processor and
further configured to determine a level of response to the two or more emergency
trigger messages based upon the location of at least the first portion of the
two or more sending electrical devices and the content of the two or more
emergency trigger messages, the levels of response comprise a first level
response and a second level response;

 

a determination module configured to run on the at least one first processor and
further configured to use the location of at least a second portion of the two
or more sending electrical devices to determine an appropriate first response
unit to notify, if any, and an appropriate second response unit to notify, if
any; and

 

a notification module configured to run on the at least one first processor and
further configured to notify the appropriate first response unit and the
appropriate second response unit,

 

 

 
Page 18


--------------------------------------------------------------------------------




 

wherein:

 

the three or more first electrical devices comprise the two or more sending
electrical devices.

 

40. The emergence messaging system of claim 39, further comprising:

 

an emergency sending module configured to run on a second processor and further
configured send a first one of the two or more emergency trigger messages and
first location information to the device communications module,

 

wherein:

 

a first one of the two or more sending electrical devices comprise the emergency
module and the at least one second processor.

 

41. The emergence messaging system of claim 40, further comprising:

 

a location determination module configured to run on the at least one second
processor and further configured to determine the location information of the
first one of the two or more sending electrical devices and communicate the
location information to the emergency sending module.

 

42. The emergence messaging system of claim 40, further comprising:

 

a monitoring system configured to run on the at least one second processor and
further configured to monitoring outgoing telephone calls from the first one of
the two or more sending electrical devices to determine if any outgoing
telephone calls have been made to an emergency telephone number.

 

43. The emergence messaging system of claim 39, wherein:

 

the device communications module is further configured to receive text messages
from the two or more sending electrical devices.

 

44. The emergence messaging system of claim 39, wherein:

 

the analyzing module is configured to analyze the two or more emergency trigger
messages to determine if the two or more emergency trigger messages contain one
or more predetermined trigger words.

 

45. A method for emergency messaging to a target group, the target group
comprises two or more users, the method comprising:

 

receiving from the two or more using information regarding a portable
communication device from each of the two or more users;

 

storing in one or more databases a profile for the portable communication
devices associated with each of the two or more users;

 

selecting a first geographic area for emergency messaging;

 

receiving current location information from at least a first user of the two or
more users;

 

 
Page 19


--------------------------------------------------------------------------------




 

processing the current location information to identify one or more affected
devices, the one or more affect devices comprise the portable communication
devices of the two or more users within the first geographic area; and

 

transmitting an emergency message to the one or more affected devices to alert
users of the one or more affected devices to an emergency in the first
geographic area.

 

46. The method of claim 45, further comprising:

 

displaying on a display module a geographical representation of the current
location information and the selected geographic area.

 

47. The method of claim 45, wherein the first geographic area is a university or
college campus.

 

LICENSOR believes that its Patents and Intellectual Property can be applied to,
among other things, commercially produce and market a variety of public safety
and emergency management applications.

 

The specific patent numbers licensed are pending.

 

 

Page 20

--------------------------------------------------------------------------------